 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8                                         FRESNO DIVISION

 9

10 LANTZ RETIREMENT INVESTMENTS,                         Case No. 1:19-cv-00379-NONE-SAB
   LLC, et al.,
11                                                       ORDER RE STIPULATION BETWEEN
                Plaintiffs,                              PLAINTIFFS AND DEFENDANTS
12                                                       ESTATE OF BRIAN GLOVER AND BIDE
          v.                                             LLC FOR FURTHER EXTENSION OF
13                                                       TIME TO RESPOND TO AMENDED
   BRIAN GLOVER, et al.,                                 COMPLAINT
14
                Defendants.                              (ECF No. 53
15

16

17 Pursuant to the stipulation of the parties IT IS HEREBY ORDERED that the time for the Glover

18 Defendants to respond to Plaintiffs’ First Amended Complaint shall be extended eight days until April

19 13, 2020.

20

21 IT IS SO ORDERED.

22 Dated:      March 19, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                     0
